Citation Nr: 0505149	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-15 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from April 1994 to August 
1999.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  The November 2001 rating decision granted 
service connection for the veteran's hearing loss of the left 
ear and assigned a noncompensable disability evaluation, with 
an effective date of August 14, 1999. He has since continued 
to appeal, requesting a higher initial rating.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be 
seeking the highest possible rating, unless he expressly 
indicates otherwise).  See also Fenderson v. West, 12 
Vet. App. 119 (1999) (when the veteran appeals the initial 
rating assigned for his disability, just after establishing 
his entitlement to service connection for it, VA must 
consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the pendency of his appeal).  The veteran's claims 
file was subsequently transferred to the Pittsburgh, 
Pennsylvania RO.

Unfortunately, further development of the evidence is 
required before actually deciding this appeal.  So, for the 
reasons explained below, the claim is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

The Board realizes that the veteran most recently underwent 
VA audiological examinations in January 2001, May 2001, and 
March 2003.  But the reports of those VA examinations do not 
provide the objective clinical findings necessary to properly 
evaluate his service-connected hearing loss of the left ear 
under the Schedule for Rating Disabilities.  See 38 C.F.R. 
§§ 4.1-4.14, 4.85, Diagnostic Code 6100 (2004).  Moreover, it 
is unclear from the medical evidence of record whether the 
veteran's hearing acuity is worse than previously recorded.  
In this regard, the Board notes that the veteran claims that 
the audiological evaluation contained in the examination 
reports does not accurately reflect the severity of his left 
ear hearing loss and informed the RO that his medical 
providers have suggested that he use a hearing aid.  More 
significantly, the Board notes that the audiological 
evaluations obtained by VA do not provide the necessary 
information to interpret and apply the results of the hearing 
tests.  In short, the VA examination reports do not provide 
the interpretative data necessary to accurately assess the 
veteran's left ear pure-tone thresholds or average pure-tone 
threshold from the audiogram.  Likewise, the audiograms did 
not obtain speech discrimination scores according to the 
Maryland CNC speech recognition test.  Accordingly, the Board 
finds that the veteran should be afforded another VA 
audiological examination to reassess the severity of the 
veteran's hearing acuity.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  The veteran should be scheduled for 
an audiogram and Maryland CNC speech 
recognition test to determine the nature 
and severity of the veteran's hearing 
loss of the left ear.  The veteran's VA 
claims folder should be made available to 
the examiner for review.  The examiner is 
requested to review all pertinent records 
associated with the claims file.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
also requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether the 
veteran's hearing loss of the left ear 
has improved or worsened.  The examiner 
is requested to report complaints and 
clinical findings in detail including 
pure-tone threshold averages and speech 
discrimination scores, and the basis for 
the examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record. 

2.  Then readjudicate the veteran's claim 
for an increased initial disability 
evaluation for hearing loss of the left 
ear in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




